 1   Mark W. Bucher
 2   mark@calpolicycenter.org
     CA S.B.N. # 210474
 3   Law Office of Mark W. Bucher
 4   18002 Irvine Blvd., Suite 108
     Tustin, CA 92780-3321
 5   Phone: 714-313-3706
 6   Fax: 714-573-2297

 7   Brian K. Kelsey (Admitted Pro Hac Vice)
 8   bkelsey@libertyjusticecenter.org
     Reilly Stephens (Admitted Pro Hac Vice)
 9   rstephens@libertyjusticecenter.org
10   Attorneys
     Liberty Justice Center
11   190 South LaSalle Street
12   Suite 1500
     Chicago, Illinois 60603
13   Phone: 312-263-7668
14   Fax: 312-263-7702

15 Attorneys for Plaintiff
16 Additional Counsel on Following Page

17
                               UNITED STATES DISTRICT COURT
18
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
19

20   Alfred Sweet,                                    Case No. 2:19-cv-00349-JAM-AC
                        Plaintiff
21

22   v.                                               UPDATED JOINT RULE 26(F)
                                                      REPORT
23
   California Association of Psychiatric
24 Technicians; Stephanie Clendenin, in her
   official capacity as Acting Director of the
25
   California Department of State Hospitals;
26 and Xavier Becerra, in his official capacity

27
   as Attorney General of California,
                     Defendants.
28
30
          Case No. 2:19-cv-00349-JAM-AC           1
31        UPDATED JOINT RULE 26(F) REPORT
 1   Scott A. Kronland (SBN 171693)
 2   skronland@altshulerberzon.com
     Danielle Leonard (SBN 218201)
 3   dleonard@altshulerberzon.com
 4   ALTSHULER BERZON LLP
     177 Post Street, Suite 300
 5   San Francisco, CA 94108
 6   Phone: 415-421-7151
     Fax: 415-362-8064
 7

 8   Sean Bedrosian
     Attorney at Law and Consultant
 9   California Association of Psychiatric Technicians
10   1220 S Street
     Suite 100
11   Sacramento, CA 95811
12   Phone: 916-947-1460
     Email: sean@psychtechs.net
13

14   Attorneys for Defendant CAPT

15   Maureen C. Onyeagbako
16   Department of Justice, Office of the Attorney General
     1300 I Street
17   Suite 125
18   P.O. Box 944255
     Sacramento, CA 94244
19   Phone: 916-210-7324
20   Fax: 916-324-5205
     Email: maureen.onyeagbako@doj.ca.gov
21

22 Attorney for Defendants Clendenin, in her official
   capacity as Director of the California Department
23 of State Hospitals, and Becerra, in his official

24 capacity as California Attorney General

25

26

27

28
           Case No. 2:19-cv-00349-JAM-AC          2
30         UPDATED JOINT RULE 26(F) REPORT
31
 1          Plaintiff Alfred Sweet and Defendants California Association of Psychiatric
 2   Technicians (“CAPT”), Stephanie Clendenin, and Xavier Becerra hereby submit this joint
 3   Rule 26(f) Report. On June 19, 2019, the parties conferred by telephone pursuant to this
 4   Court’s order of February 27 (Dkt. 4), to meet and confer for purposes of preparing a Joint
 5   Status Report. At the time, Defendants had filed pending Motions to Dismiss Count II of
 6   the Complaint. The parties therefore jointly proposed in this initial report (Dkt. 26) that they
 7   postponed submitting a full report until after the Court ruled on the Motions to Dismiss.
 8   The Court thereafter ordered (Dkt. 27) that the parties submit this supplemental report 21
 9   days following the Court’s ruling on the Motion to Dismiss Count II. On August 28, 2019,
10   this Court issued its Opinion (Dkt. 32) Dismissing Count II. The parties therefore submit
11   this updated Joint Rule 26(f) Report.
12   A.     The Nature of the Case
13          Plaintiff Alfred Sweet originally asserted two claims under 42 U.S.C. § 1983 alleging
14   an abridgement of First Amendment rights. Count I of the Complaint alleges that Defendant
15   CAPT’s membership dues collection practices abridged Plaintiff’s rights of speech and
16   association. The now dismissed Count II alleges that CAPT’s status as the exclusive
17   representative of Plaintiff’s bargaining unit likewise abridges his rights to speech and
18   association. Defendants deny all claims and liability.
19          While the Motion to Dismiss was pending, on August 6, 2019, this Court issued an
20   order requiring the parties to jointly respond to certain questions regarding Plaintiff Sweet’s
21   membership status with CAPT (Dkt. 30). The parties provided a joint response on
22   August 12, 2019 confirming that Defendant CAPT had accepted Plaintiff Sweet’s
23   resignation from membership and dues deductions had ceased (Dkt. 31).
24          On August 28, 2019, this Court dismissed Count II (Dkt. 32), so only Count I remains
25   to be litigated.
26          Plaintiff seeks monetary damages only from Defendant CAPT, and only with respect
27   to Claim I, in an amount not to exceed five thousand dollars ($5,000).
28
            Case No. 2:19-cv-00349-JAM-AC            3
30          UPDATED JOINT RULE 26(F) REPORT
31
 1   B.    Progress in the Service of Process
 2         All Defendants have been served.
 3   C.    Possible Joinder of Additional Parties
 4         No party intends to join any additional parties.
 5   D.    Any Expected or Desired Amendment of Pleadings
 6         Plaintiff does not expect or desire to amend any pleadings at this time.
 7   E.    Jurisdiction and Venue
 8         The parties do not object to jurisdiction and venue in this Court.
 9   F.    Anticipated Motions and the Scheduling of Motions
10         Plaintiff believes the issues in this case are primarily legal, rather than factual, and
11   therefore anticipates filing a Motion for Summary Judgment on Count I. Defendants
12   likewise anticipate filing Motions for Summary Judgment on the remaining claim. The State
13   Defendants reserve the right to file a motion for judgment on the pleadings.
14         The parties propose a deadline for dispositive motions in Section H.
15   G.    Anticipated Discovery and the Scheduling of Discovery
16         The anticipated subjects of discovery are limited. Plaintiff expects to seek only the
17   exact amount of union dues that were withheld from Plaintiff’s paycheck, and any union
18   agreements allegedly signed by Plaintiff. Defendants will depose Plaintiff regarding his
19   knowledge of the issues raised by his Complaint and seek documents regarding the facts
20   relevant to those claims.
21         The parties propose deadlines for discovery in Section H.
22   H.    Future Proceedings, including setting appropriate cut-off dates for discovery,
23         law and motion, and the scheduling of pretrial and trial

24         The parties propose the follow schedule for future proceedings.
25         October 2, 2019 — Deadline for amendment of pleadings or addition of parties
26         December 2, 2019 — Deadline for designation of experts on issues for which the
27         party has the burden of proof
28         January 10, 2020 — Deadline for designation of rebuttal experts
           Case No. 2:19-cv-00349-JAM-AC            4
30         UPDATED JOINT RULE 26(F) REPORT
31
 1           January 27, 2020 — Cutoff of fact and expert discovery
 2           February 24, 2020 — Plaintiff’s motion for summary judgment
 3           March 23, 2020 — Defendants’ opposition to Plaintiffs’ motion and any cross-
 4           motions for summary judgment
 5           April 20, 2020 — Plaintiffs’ reply and opposition to cross-motions
 6           May 18, 2020 — Defendants’ reply
 7           June 30, 2020 — Last day for law and motion, including but not limited to any
 8   hearing on motions for summary judgment.
 9           September 11, 2020 — Pretrial conference
10           October 11, 2020 — Trial
11   I.      Appropriateness of Special Procedures
12           The parties do not anticipate a need for special procedures in the litigation at this
13   time.
14   J.      Estimate of Trial Time
15           The parties anticipate that a trial in this case will require no more than three days.
16   K.      Modification of Standard Pretrial Procedures
17           The parties do not anticipate any need to modify the standard pretrial procedures.
18   L.      Related Cases
19           There are no related cases.
20   M.      Whether a Settlement Conference Should Be Scheduled
21           Plaintiff and Defendants Clendenin and Becerra do not believe participation in a
22   settlement conference will be meaningful because the claims at issue involve the
23   constitutionality of state statutes. Plaintiff and Defendant CAPT are open to private
24   settlement talks or mediation at an appropriate time but do not believe a settlement
25   conference with the Court at this time is necessary.
26   ///
27   ///
28   ///
             Case No. 2:19-cv-00349-JAM-AC            5
30           UPDATED JOINT RULE 26(F) REPORT
31
 1   N.   Any Other Matters that may Add to Just and Expeditious Disposition
 2        The parties have no other matters to raise at this time.
 3   Dated: September 18, 2019               Respectfully submitted,
 4
                                             /s/ Brian K. Kelsey
 5                                           Brian K. Kelsey (Admitted Pro Hac Vice)
 6                                           bkelsey@libertyjusticecenter.org
                                             Reilly Stephens (Admitted Pro Hac Vice)
 7                                           rstephens@libertyjusticecenter.org
 8                                           Attorneys
                                             Liberty Justice Center
 9                                           190 South LaSalle Street
10                                           Suite 1500
                                             Chicago, Illinois 60603
11                                           Phone: 312-263-7668
12                                           Fax: 312-263-7702

13                                           Mark W. Bucher
14                                           mark@calpolicycenter.org
                                             CA S.B.N. # 210474
15                                           Law Office of Mark W. Bucher
16                                           18002 Irvine Blvd., Suite 108
                                             Tustin, CA 92780-3321
17                                           Phone: 714-313-3706
18                                           Fax: 714-573-2297
19                                           Attorneys for Plaintiff
20
                                             /s/ Danielle Leonard (as authorized on 9/18/2019)
21                                           Danielle Leonard (SBN 218201)
22                                           dleonard@altshulerberzon.com
                                             Scott A. Kronland (SBN 171693)
23                                           skronland@altshulerberzon.com
24                                           ALTSHULER BERZON LLP
                                             177 Post Street, Suite 300
25                                           San Francisco, CA 94108
26                                           Phone: 415-421-7151
                                             Fax: 415-362-8064
27

28                                           Sean Bedrosian LWP
           Case No. 2:19-cv-00349-JAM-AC            6
30         UPDATED JOINT RULE 26(F) REPORT
31
 1                                     1220 S Street, Suite 100
 2                                     Sacramento, CA 95811
                                       Phone: 916-947-1460
 3                                     Email: sean@psychtechs.net
 4
                                       Attorneys for Defendant CAPT
 5

 6                                     /s/ Maureen C. Onyeagbako (as authorized on
                                       9/18/2019)
 7                                     Maureen C. Onyeagbako
 8                                     Department of Justice, Office of the Attorney
                                       General
 9                                     1300 I Street, Suite 125
10                                     P.O. Box 944255
                                       Sacramento, CA 94244
11                                     Phone: 916-210-7324
12                                     Fax: 916-324-8835
                                       Email: maureen.onyeagbako@doj.ca.gov
13

14                                     Attorney for Defendants Clendenin, in her official
                                       capacity as Director of the California Department of
15                                     State Hospitals, and Becerra, in his official capacity
16                                     as California Attorney General
17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 2:19-cv-00349-JAM-AC            7
30   UPDATED JOINT RULE 26(F) REPORT
31
